

AMENDMENT NO. 2 TO CREDIT AGREEMENT
AMENDMENT NO. 2, dated as of February 7, 2014 (this “Amendment”), by and among
the Borrowers, the Guarantors, Holdings, the Required Lenders and the
Administrative Agent, to the Credit Agreement, dated as of August 21, 2012 and
amended by Amendment No.1 to Credit Agreement dated as of February 1, 2013,
among CLASSIC CRUISES, LLC, a Delaware limited liability company (and its
successors and assigns, “LLC I”), CLASSIC CRUISES II, LLC, a Delaware limited
liability company (and its successors and assigns, “LLC II”, together with LLC
I, collectively, “Holdings”), SEVEN SEAS CRUISES S. DE R.L., a Panamanian
sociedad de responsibilidad limitada (“SSC” or the “Borrower Representative”),
SSC Finance Corp., a Delaware corporation (“SSC Finance” and, together with SSC,
the “Borrowers”), DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent and
as Collateral Agent, and each lender from time to time party thereto (the
“Credit Agreement”). Terms defined in the Credit Agreement and used herein shall
have the meanings given to them in the Credit Agreement unless otherwise defined
herein.
W I T N E S S E T H:
WHEREAS, the Borrowers intend to make a voluntary prepayment of Term B-1 Loans
in an aggregate amount of $50,250,000 in accordance with Section 2.11(a) of the
Credit Agreement immediately prior to the Amendment No. 2 Effective Date;
WHEREAS, pursuant to Section 10.08 of the Credit Agreement, the Borrowers desire
to create new classes of Term B-2 Loans as Refinancing Term Loans pursuant to
Section 2.21(j) of the Credit Agreement having identical terms with, having the
same rights and obligations under the Loan Documents as and in the aggregate
(but, for the avoidance of doubt, not the respective) principal amounts as the
Term B-1 Loans as set forth in the Credit Agreement and Loan Documents, except
as such terms are amended hereby;
WHEREAS, each Person that executes and delivers a signature page to this
Amendment as a Term B-2 Lender will make Term B‑2 Loans to the Borrowers in the
amount set forth on the signature page of such Person on the effective date of
this Amendment, the proceeds of which will be used by the Borrowers to repay in
full the aggregate outstanding principal amounts of Term B-1 Loans;
WHEREAS, the Loan Parties and the Term B-2 Lenders wish to make certain other
amendments to the Credit Agreement to give effect to the Refinancing Term Loans
as well as certain other amendments to the Credit Agreement which will be
effective immediately after giving effect to the incurrence of the Term B-2
Loans;
NOW, THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I


Amendments


Section 1.1.    Amendments Relating to Term B-2 Loans. Subject to the occurrence
of the Amendment No. 2 Effective Date:
(a)    Section 1.01 of the Credit Agreement is hereby amended by inserting in
appropriate alphabetical order the following new definitions:

[Signature Page to Amendment No. 2 to Credit Agreement]

--------------------------------------------------------------------------------



“Amendment No. 2” means Amendment No. 2 to this Agreement dated as of February
7, 2014.
“Amendment No. 2 Arrangers” means Deutsche Bank Securities Inc. and Barclays
Bank PLC, as joint lead arrangers and Deutsche Bank Securities Inc., Barclays
Bank PLC, J.P. Morgan Securities LLC, HSBC Securities (USA) Inc. and Credit
Agricole Corporate and Investment Bank, as joint bookrunners, in connection with
Amendment No. 2.
“Amendment No. 2 Effective Date” means the date upon which all the conditions
precedent to the effectiveness of Amendment No. 2 have been satisfied.
“Term B-2 Lender” shall mean a Lender with either a Term B-2 Loan Commitment or
an outstanding Term B-2 Loan.
“Term B-2 Loan” means a Loan that is made pursuant to Section 2.01(e) of the
Credit Agreement on the Amendment No. 2 Effective Date.
“Term B-2 Loan Commitment” shall mean with respect to each Term B-2 Lender, the
commitment of such Term B-2 Lender to make Term B-2 Loans in Dollars as set
forth in Section 2.01(e). The initial amount of each Lender’s Term B-2 Loan
Commitment is set forth on such Term B-2 Lender’s signature page to Amendment
No. 2 or in the Assignment and Acceptance pursuant to which such Lender shall
have assumed its Term B-2 Loan Commitment, as applicable. The aggregate amount
of the Term B-2 Commitments on the Amendment No. 2 Effective Date is
$246,000,000.
“Term B-2 Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(iii).
(b)    The definition of “Applicable Margin” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“‘Applicable Margin’ shall mean for any day (i) with respect to any Term B-2
Loan, 2.75% per annum in the case of any Eurocurrency Loan and 1.75% per annum
in the case of any ABR Loan, (ii) with respect to any Revolving Facility Loan
for any period prior to the first Adjustment Date, 5.00% per annum in the case
of any Eurocurrency Loan and 4.00% per annum in the case of any ABR Loan, and
thereafter, the applicable rate determined pursuant to the Pricing Grid,
(iii) with respect to any Other Incremental Term Loan or Other Incremental
Revolving Loan, the ‘Applicable Margin’ set forth in the Incremental Assumption
Agreement relating thereto, and (iv) with respect to any Refinancing Term Loan
or Other Revolving Loan, the ‘Applicable Margin’ set forth in the Incremental
Assumption Agreement relating thereto.”
(c)    The definition of “Commitments” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
“‘Commitments’ shall mean (a) with respect to any Lender, such Lender’s
Revolving Facility Commitment (including any Incremental Revolving Facility
Commitment, Replacement Revolving Facility Commitment, and Other Revolving
Facility Commitment), Term B Loan Commitment, Term B-1 Loan Commitment, Term B-2
Loan Commitment, Incremental Term Loan Commitment, and (b) with respect to any
Swingline Lender, its Swingline Commitment.”
(d)    The reference to “1.25%” in the second proviso in the definition of “LIBO
Rate” is hereby amended to be “1.00%”.
(e)    The definition of “Loan Documents” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:



--------------------------------------------------------------------------------



“‘Loan Documents’ shall mean this Agreement, Amendment No. 1, Amendment No.2,
any Letter of Credit, the Security Documents, each Incremental Assumption
Agreement, the Existing Intercreditor Agreement, any First Lien Intercreditor
Agreement, any Second Lien Intercreditor Agreement, any Note issued under
Section 2.09(e) and solely for the purposes of Sections 4.02 and 8.01of this
Agreement, any fee letters entered into between the Agents, the Arrangers, the
Joint Bookrunners and Holdings.”
(f)    The definition of “Qualified IPO” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
“'Qualified IPO' shall mean an underwritten public offering of the Equity
Interests of any Borrower, Holdings or any Parent Entity which generates
(individually or in the aggregate together with any prior underwritten public
offering) gross cash proceeds of at least $50.0 million.”
(g)    The definition of “Term Facility” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
“‘Term Facility’ shall mean the Term B Facility and/or any or all of the Term
B-1 Loans and/or any or all of the Term B-2 Loans and/or any or all of the
Incremental Term Facilities and/or any or all of the Refinancing Term Loans.”
(h)    The definition of “Term Facility Maturity Date” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
“‘Term Facility Maturity Date’ shall mean, as the context may require, (a) with
respect to the Term B Facility in effect on the Closing Date, the Term B-1 Loans
and the Term B-2 Loans, December 21, 2018 and (b) with respect to any other
Class of Term Loans, the maturity dates specified therefor in the applicable
Incremental Assumption Agreement.”
(i)    The definition of “Term Loan Installment Date” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
“‘Term Loan Installment Date’ shall mean any Term B Loan Installment Date, any
Term B-1 Installment Date, any Term B-2 Installment Date, any Incremental Term
Loan Installment Date or any Other Term Loan Installment Date.”
(j)    The definition of “Term Loan” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“‘Term Loans’ shall mean the Term B Loans and/or the Term B-1 Loans and/or the
Term B-2 Loans and/or the Incremental Term Loans and/or the Refinancing Term
Loans.”
(k)    All references to “Term B-1 Borrowing,” “Term B-1 Commitment,” “Term B-1
Lender” and “Term B-1 Loan” in the Loan Documents shall be deemed to be replaced
with “Term B-2 Borrowing,” “Term B-2 Commitment,” “Term B-2 Lender” and “Term
B-2 Loan,” respectively, (unless the context otherwise requires, including,
without limitation, with respect to the definitions of “Term B-1 Borrowing,”
“Term B-1 Commitment,” “Term B-1 Lender,” “Term B-1 Loan,” Section 2.01(a) of
the Credit Agreement and the Preliminary Statements to the Credit Agreement).
(l)    Section 2.01 of the Credit Agreement is hereby amended by adding the
following paragraph (e) to such Section:
“(e)    Subject to the terms and conditions hereof and of Amendment No. 2, each
Term B-2 Lender severally agrees to make a Term B-2 Loan to the Borrowers on the
Amendment No. 2 Effective Date in the principal amount not to exceed its Term
B-2 Commitment. All Term B-2 Loans will have



--------------------------------------------------------------------------------



the Types and Interest Periods specified in the Borrowing Request delivered in
connection therewith. All accrued and unpaid interest on the Term B-1 Loans to,
but not including the Amendment No. 2 Effective Date shall be payable on the
Amendment No. 2 Effective Date and the Borrowers will make any payments required
under Section 2.16 with respect to the Term B-1 Loans in accordance therewith.”
(m)    Section 2.10(a) of the Credit Agreement is hereby amended by adding the
following as a new clause (iii) to such Section and the subsequent clauses shall
be re-numbered accordingly:
“(iii)    the Borrowers shall repay Term B-2 Borrowings on the last day of each
March, June, September and December of each year (commencing March 2014) and on
the applicable Term Facility Maturity Date or, if any such date is not a
Business Day, on the next succeeding Business Day (each such date being referred
to as a “Term B-2 Loan Installment Date”), in an aggregate principal amount of
the Term B-2 Loans equal to (A) in the case of quarterly payments due prior to
the applicable Term Facility Maturity Date, an amount equal to 0.25% of the
aggregate principal amount of the Term B-2 Loans outstanding immediately after
the Amendment No. 2 Effective Date, and (B) in the case of such payment due on
the Term Facility Maturity Date, an amount equal to the then unpaid principal
amount of the Term B-2 Loans outstanding;”
(n)    Section 2.12 of the Credit Agreement is hereby amended by adding the
following new clause (h) to such section:
“(h)    In the event that, on or prior to the date that is six months after the
Amendment No. 2 Effective Date, any Borrower (x) prepays, refinances,
substitutes or replaces any Term B-2 Loan in connection with a Repricing
Transaction (including, for the avoidance of doubt, with any Refinancing Term
Loans or Replacement Revolving Facility Loans that constitutes a Repricing
Transaction) or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction, the Borrowers shall pay to the Administrative Agent, for
the ratable account of each of the applicable Lenders, (I) in the case of clause
(x), a prepayment premium of 1% of the aggregate principal amount of the Term
B-2 Loans so prepaid, refinanced, substituted or replaced and (II) in the case
of clause (y), a fee equal to 1% of the aggregate principal amount of the
applicable Term B-2 Loans outstanding immediately prior to such amendment which
are the subject of such Repricing Transaction. Such amounts shall be due and
payable on the date of effectiveness of such Repricing Transaction.”
(o)    Section 3.12 of the Credit Agreement is hereby amended by adding the
following new clause (d) to such section:
“(d)    The Borrowers will use the proceeds of Term B-2 Loans to refinance the
Term B-1 Loans on the Amendment No. 2 Effective Date.”
(p)    The definition of “Obligations” in the Collateral Agreement is hereby
amended and restated in its entirety as follows:
““Obligations” means (a) the Loan Document Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under each Swap
Agreement that (i) was in effect on the Closing Date with a counterparty that
was a Lender, an Agent, an Arranger or an Affiliate of a Lender, an Arranger or
an Agent as of the Closing Date or (ii) is entered into after the Closing Date
with any counterparty that was or is a Lender, an Agent, an Arranger or an
Affiliate of a Lender, an Arranger or an Agent at the time such Swap Agreement
is entered into; provided that such Lender is not a Defaulting Lender at the
time such Swap Agreement is entered into, (c) the due and punctual payment and
performance of all obligations of the Borrowers and any of their Subsidiaries in
respect of overdrafts and related liabilities owed to a Lender, an Arranger or
an Agent or any of its Affiliates (or any other person designated by the
Borrowers as a provider of cash management services and entitled to the benefit
of this Agreement) and arising from cash management



--------------------------------------------------------------------------------



services (including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, ACH services and other cash management arrangements)
and (d) the Senior Secured Note Obligations. Notwithstanding the foregoing, for
all purposes of the Loan Documents, any Guarantee of, or grant of any Lien to
secure, any obligations in respect of a Swap Agreement by a Grantor shall not
include any Excluded Swap Obligations.”


(q)    Section 1.01 in the Collateral Agreement is hereby amended by inserting
in appropriate alphabetical order the following new definitions:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Excluded Swap Obligation” shall mean, with respect to any Grantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Grantor of, or the grant by such Grantor of a security interest to secure, such
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Grantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Grantor or the grant of
such security interest becomes effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.
“Swap Obligation” means, with respect to any Grantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
(r)    The definition of “Obligations” in that certain Guarantee Agreement,
dated as of August 21, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee Agreement”) by and among LLC I, LLC
II and the Administrative Agent, is hereby amended and restated in its entirety
as follows:
““Obligations” means (a) the Loan Document Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under each Swap
Agreement that (i) was in effect on the Closing Date with a counterparty that
was a Lender, an Agent, an Arranger or an Affiliate of a Lender, an Arranger or
an Agent as of the Closing Date or (ii) is entered into after the Closing Date
with any counterparty that was or is a Lender, an Agent, an Arranger or an
Affiliate of a Lender, an Arranger or an Agent at the time such Swap Agreement
is entered into; provided that such Lender is not a Defaulting Lender at the
time such Swap Agreement is entered into, (c) the due and punctual payment and
performance of all obligations of the Borrowers and any of their Subsidiaries in
respect of overdrafts and related liabilities owed to a Lender, an Arranger or
an Agent or any of its Affiliates (or any other person designated by the
Borrowers as a provider of cash management services and entitled to the benefit
of this Agreement) and arising from cash management services (including
treasury, depository, overdraft, credit or debit card, electronic funds
transfer, ACH services and other cash management arrangements) and (d) the
Senior Secured Note Obligations. Notwithstanding the foregoing, for all purposes
of the Loan Documents, any Guarantee of, or grant of any Lien to secure, any
obligations in respect of a Swap Agreement by a Grantor shall not include any
Excluded Swap Obligations.”


(s)    Section 1.01 in the Guarantee Agreement is hereby amended by inserting in
appropriate alphabetical order the following new definitions:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Excluded Swap Obligation” shall mean, with respect to any Grantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Grantor of, or the grant by such Grantor of a security



--------------------------------------------------------------------------------



interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Grantor’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Grantor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Swap Obligation” means, with respect to any Grantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.



--------------------------------------------------------------------------------



ARTICLE II


Conditions to Effectiveness


This Amendment shall become effective on the date (the “Amendment No. 2
Effective Date”) on which:
(a)    The Administrative Agent (or its counsel) shall have received from (i)
each Term B-2 Lender with a Term B-2 Commitment, (ii) the Administrative Agent
and (iii) each Loan Party and Holdings, (x) a counterpart of this Amendment
signed on behalf of such party or (y) written evidence satisfactory to the
Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment.
(b)    The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each Issuing Bank on the Amendment No. 2
Effective Date, a written opinion of (i) Paul, Weiss, Rifkind, Wharton &
Garrison LLP, special counsel to the Loan Parties, (ii) McKinney, Bancroft &
Hughes, special Bahamas maritime counsel for the Loan Parties, (iii) Burke &
Parsons, special maritime counsel for the Loan Parties (which opinion shall be
limited to covering the status of the Vessel Mortgages as “preferred mortgages”
under Title 46 United States Code, Section 31301(6)(B)), (iv) Arias, Fabrega &
Fabrega, special Panama counsel for the Loan Parties and (v) Reeder & Simpson
PC, Marshall Islands counsel for the Loan Parties, in each case (A) dated as of
the Amendment No. 2 Effective Date, (B) addressed to each Issuing Bank on the
Amendment No. 2 Effective Date, the Administrative Agent, the Collateral Agent
and the Lenders, (C) in form and substance reasonably satisfactory to the
Administrative Agent and (D) to the extent requested by the Administrative
Agent.
(c)    The Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary or similar officer of each Loan Party and
Holdings dated the Amendment No. 2 Effective Date and certifying:
(i)    a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) if available from an official in such jurisdiction, certified as of a recent
date by the Secretary of State (or other similar official) of the jurisdiction
of its organization, or (2) otherwise certified by the Secretary or Assistant
Secretary of such Loan Party or other person duly authorized by the constituent
documents of such Loan Party,
(ii)    a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),
(iii)    that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Amendment No. 2 Effective Date and at all times since a date prior to the date
of the resolutions described in clause (iv) below,
(iv)    that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents dated as of the
Amendment No. 2 Effective Date to which such person is



--------------------------------------------------------------------------------



a party and, in the case of the Borrowers, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Amendment No. 2 Effective Date,
(v)    as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and
(vi)    as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.
(d)    All other fees and expenses due to the Administrative Agent, the
Amendment No. 2 Arrangers and the Lenders required to be paid on the Amendment
No. 2 Effective Date shall have been paid. All reasonable costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of counsel for the Amendment No. 2 Arrangers) of the Administrative Agent and
the Amendment No. 2 Arrangers in connection with this Amendment and the
transactions contemplated hereby shall have been paid, to the extent invoiced at
least two (2) Business Days prior to the Amendment No. 2 Effective Date.
(e)    The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act that has been requested not less than five (5)
Business Days prior to the Amendment No. 2 Effective Date.
(f)    The Borrowers shall have made a voluntary prepayment of the Term B-1
Loans in an amount of $50,250,000 in accordance with Section 2.11(a) of the
Credit Agreement.
(g)    The aggregate principal amount of the Term B-2 Commitments shall equal
the aggregate principal amount of the outstanding Term B-1 Loans immediately
prior to the effectiveness of this Amendment after taking into account the
prepayment made pursuant to clause (f) above.
(h)    The Borrowers shall have paid to the Administrative Agent, for the
ratable account of the Lenders of the Term B-1 Loans all accrued and unpaid
interest on the Term B-1 Loans to, but not including, the Amendment No. 2
Effective Date on the Amendment No. 2 Effective Date.
(i)    The representations and warranties set forth in the Loan Documents shall
be true and correct in all material respects as of the date hereof, as
applicable, with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).
(j)    At the time of and immediately after giving effect to this Amendment, no
Event of Default or Default shall have occurred and be continuing.
(k)    The Administrative Agent shall have received a certificate, dated the
Amendment No. 2 Effective Date and signed by a Responsible Officer of the
Borrower Representative, confirming compliance with the conditions set forth in
paragraphs (i) and (j) of this Article II.
The Administrative Agent shall notify the Borrower Representative and the
Lenders of the Amendment No. 2 Effective Date.



--------------------------------------------------------------------------------



ARTICLE III


Representation and Warranties


After giving effect to the amendments contained herein, on the Amendment No. 2
Effective Date the Borrowers hereby confirm that: (a) this Amendment has been
duly authorized, executed and delivered by each Borrower and Holdings and
constitutes the legal, valid and binding obligations of each Borrower and
Holdings enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity; (b) the representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects on and as of the
Amendment No. 2 Effective Date, as applicable, with the same effect as though
made on and as of the Amendment No. 2 Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date (other than the representation and warranty in
Section 3.18 which shall be true and correct in all material respects on and as
of the Amendment No. 2 Effective Date)); and (c) no Default or Event of Default
has occurred and is continuing under the Credit Agreement.


ARTICLE IV


Miscellaneous


Section 4.1.    Continuing Effect; No Other Amendments or Waivers. This
Amendment shall not constitute an amendment or waiver of or consent to any
provision of the Credit Agreement and the other Loan Documents except as
expressly stated herein and shall not be construed as an amendment, waiver or
consent to any action on the part of the Loan Parties or Holdings that would
require an amendment, waiver or consent of the Administrative Agent or the
Lenders except as expressly stated herein. Except as expressly waived hereby,
the provisions of the Credit Agreement and the other Loan Documents are and
shall remain in full force and effect in accordance with their terms. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
Section 4.2.    Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.
Section 4.3.    Waivers. Solely in connection with the borrowing of Term B-2
Loans on the Amendment No. 2 Effective Date and the repayment of Term B-1 Loans
in connection therewith, (a) the Administrative Agent hereby waives any required
notice of refinancing of Term B-1 Loans pursuant to Section 2.21(j) of the
Credit Agreement and (b) the Administrative Agent and the Term B-2 Lenders
hereby waive any required notice of borrowing of Term B-2 Loans pursuant to
Section 2.03 of the Credit Agreement.
Section 4.4.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 4.5.    Reaffirmation. Each Loan Party, and with respect to clause (i)
below, Holdings, hereby expressly acknowledges the terms of this Amendment and
reaffirms, as of the date



--------------------------------------------------------------------------------



hereof, (i) the covenants and agreements contained in each Loan Document to
which it is a party, including, in each case, such covenants and agreements as
in effect immediately after giving effect to this Amendment and the transactions
contemplated hereby and (ii) its guarantee of the Obligations under each
Guarantee, as applicable, and its grant of Liens on the Collateral to secure the
Obligations pursuant to the Security Documents.
[REMAINDER OF PAGE INTENTIONALLY BLANK]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.


 
CLASSIC CRUISES, LLC, as Holdings
 
 
CLASSIC CRUISES II, LLC, as Holdings
 
 
 
 
By:
PRESTIGE CRUISE HOLDINGS, INC., its sole member
 
 
 
 
 
 
 
By:
 
 
 
Name: Jason Montague
 
 
Title: Secretary
 
 
 
 
 
 
 
 
SEVEN SEAS CRUISES S. DE R.L., as a Borrower
 
 
SSC FINANCE CORP., as a Borrower
 
 
 
 
 
 
 
By:
 
 
 
Name: Jason Montague
 
 
Title: Secretary
 
 
 
 
 
 
 
 
NAVIGATOR VESSEL COMPANY, LLC,
 
 
as a Subsidiary Guarantor
 
 
VOYAGER VESSEL COMPANY, LLC,
 
 
as a Subsidiary Guarantor
 
 
MARINER, LLC, as a Subsidiary Guarantor
 
 
 
 
 
 
 
By:
SEVEN SEAS CRUISES S. DE R.L., its sole
 
 
member
 
 
 
 
 
 
 
By
 
 
 
Name: Jason Montague
 
 
Title: Secretary
 




--------------------------------------------------------------------------------





Executed by
PRESTIGE CRUISE SERVICES (EUROPE) LIMITED, as a Subsidiary Guarantor
acting by a director in the presence of:
 
 
)
)
)
 
 
 
 
sign here:
 
 
 
 
Director
 
print name:
In the presence of:
 
 
Witness signature:
 
 
 
 
Witness sign here:
 
Witness name:
 
 
print name:
 
Witness address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Witness occupation:
 
 

 



--------------------------------------------------------------------------------





 
DEUTSCHE BANK AG, NEW YORK BRANCH
 
 
as Administrative Agent and Collateral Agent
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 








--------------------------------------------------------------------------------





 
DEUTSCHE BANK AG, NEW YORK BRANCH
 
 
as a Term B-2 Lender
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
Term B-2 Commitments
 
 
 
 
 
$246,000,000
 
 
 
 




